Contracts; interpretation. — Under its contract with the Government, plaintiff undertook to repaint the interiors of four residence buildings on Eglin Air Force Base, Florida, for a stated sum. During performance, a Government inspection of the premises revealed that plaintiff was not applying *1097an undercoat on the walls. The contracting officer thereafter required the application of enamel undercoat on all walls prior to applying the finish coat or coats. The dispute is whether plaintiff was required ¡by the terms of the contract to apply a full undercoat on the walls prior to the finish coat. This case is before the court on Wunderlich Act review of a decision of the Armed Services Board of Contract Appeals denying plaintiff’s appeal from the adverse decision of the contracting officer. This case came before the court pursuant to Rule 166(b) on plaintiff’s motion and defendant’s cross-motion for summary judgment, having been submitted on the briefs of the parties and oral argument of counsel. Upon consideration thereof, and on the basis of the decisions by this court of March 16, 1973 in Merando v. United States, 201 Ct. Cl. 19, 475 F. 2d 598; 201 Ct. Cl. 23, 475 F. 2d 601; and 201 Ct. Cl. 28, 475 F. 2d 603, the court, by order of June 22,1973, denied plaintiff’s motion, granted defendant’s motion, and dismissed the petition.